UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-1362



In Re:    GEORGIA A. GREEN,

                                                         Petitioner.




         On Petition for Writ of Mandamus.   (CA-03-13363-13G)


Submitted:    September 16, 2004       Decided:   September 21, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Georgia A. Green, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Georgia A. Green petitions for writ of mandamus.         She

asserts that she sent a notice of appeal to the district court,

seeking to appeal from a bankruptcy court order.        According to

Green, the district court forwarded this notice of appeal to the

bankruptcy court.    Green asserts that this was improper.         She

requests that this court intervene in her attempt to note an appeal

from an order of the bankruptcy court.

           Mandamus relief is available only when the petitioner has

a clear right to the relief sought.     See In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).      Further, mandamus

is a drastic remedy and should be used only in extraordinary

circumstances.    See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.        See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

           Green has failed to meet her burden of showing that

mandamus relief is warranted.   See Allied Chem. Corp. v. Daiflon,

Inc., 449 U.S. 33, 35 (1980); see also Fed. R. Bankr. P. 8002(a).

Accordingly, although we grant Green’s motion for leave to proceed

in forma pauperis, we deny the petition for writ of mandamus.       We

dispense   with   oral   argument   because   the   facts   and   legal




                                - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                              - 3 -